TJOFLAT, Circuit Judge:
Marvin S. Martin, the appellant, worked as a coal miner for thirty-three years, ending in 1979. On January 3, 1980, he applied for black lung benefits under the Federal Coal Mine Health and Safety Act of 1969 (the Act), 30 U.S.C. §§ 901-945 (1982 & Supp. IV 1986), and the regulations promulgated thereunder, 20 C.F.R. §§ 410, 718, 725, 727 (1988). Martin claimed that he had contracted pneumoconiosis, a form of lung disease, as a result of his work in the coal mines and therefore was entitled to disability benefits under the Act. His employer, Alabama By-Products Corporation, controverted his claim, and it was referred to an administrative law judge (ALJ) for a formal hearing.
At the hearing, Martin presented the following evidence in support of his claim of disability: (1) the report of Dr. James Gasc-argne, who had been Martin’s treating physician since January 1980, which indicated that Martin suffered from chronic obstruc*1556tive pulmonary disease but had never been treated for pneumoconiosis, and (2) chest X-rays, pulmonary function studies, and arterial blood gas tests which had been made to determine whether Martin was disabled as a result of pneumoconiosis. The AU ruled that a portion of this evidence — the pulmonary function studies and arterial blood gas tests — raised an “interim presumption,” under 20 C.F.R. § 727.203(a)(2) and (3),1 that Martin was totally disabled due to pneumoconiosis.
At this point, the burden shifted to the employer to rebut the presumption. Alabama By-Products, in response, presented the testimony of two physicians. Dr. Hayse Boyd testified that in March 1980 he diagnosed Martin as having a moderately severe chronic obstructive lung disease which probably was related to both his work in the coal mines and his long-term cigarette smoking. Dr. Gaines Jones, who testified by deposition, had examined Martin in March 1981 and found that he was suffering from chronic obstructive pulmonary disease. Dr. Jones is the only physician in the case who has rendered an opinion as to Martin’s ability to perform his past mine work; he opined that Martin’s pulmonary disease had been caused primarily by Martin’s cigarette smoking. In addition to the testimony of these physicians, Alabama By-Products also presented several hospital records which indicated that Martin had suffered a stroke, had received treatment for severe advanced arteriosclerosis and depression, and had undergone a cholecystectomy, an appendectomy, and an arteriofemoral bypass.
The AU rejected Martin’s claim. He held that although Martin’s proof had raised a presumption of total disability due to pneumoconiosis under 20 C.F.R. § 727.203(a), the employer had rebutted the presumption by presenting evidence that satisfied the requirements of 20 C.F.R. §§ 727.203(b)(2) and (4).2 The Benefits Review Board (the Board) affirmed the AU’s decision. The Board found that the employer had rebutted the presumption of disability under section 727.203(b)(2), and did not reach the question whether rebuttal had occurred under section 727.203(b)(4). Martin then petitioned this court for review.
Martin asks us to set aside the administrative decision in this case for the following reasons. First, the AU and the Board erred in concluding that the employer rebutted the presumption of total disability under section 727.203(b)(2). Second, the *1557AU erred in concluding that the employer rebutted the presumption of total disability under section 727.203(b)(4).
I-
The Board’s review of an AU’s decision is limited to ensuring that the decision accords with law and is supported by substantial evidence. See 33 U.S.C. § 921(b)(3) (1982); 20 C.F.R. § 802.301 (1988). Our role is essentially the same. See Stomps v. Director, Office of Workers’ Compensation Programs, 816 F.2d 1633, 1534 (11th Cir.1987).
The purpose of the Black Lung Benefits Act is to “provide benefits ... to coal miners who are totally disabled due to pneumo-coniosis.” 30 U.S.C. § 901(a) (1982). Under the Act, pneumoconiosis is defined as “a chronic dust disease of the lung and its sequelae, including respiratory and pulmonary impairments, arising out of coal mine employment.” Id. § 902(b). A miner is considered totally disabled when “pneumo-coniosis prevents him or her from engaging in gainful employment requiring the skills and abilities comparable to those of any employment in a mine ... in which he or she previously engaged with some regularity and over a substantial period of time.” Id. § 902(f)(1)(A).
A claimant “will be presumed to be totally disabled due to pneumoconiosis” if he meets one or more of the medical requirements of 20 C.F.R. § 727.203(a). The employer can rebut this presumption by meeting one or more of the tests set forth in section 727.203(b). Once the presumption is rebutted, it disappears and can no longer be relied upon by the claimant. Instead, the claimant must affirmatively prove that he is totally disabled and that his disability results from pneumoconiosis. In deciding whether the claimant has met this burden, the AU must consider all of the evidence in the case.
Martin contends initially that the AU improperly found his presumption of eligibility rebutted under subsection 727.-203(b)(2). Subsection (b)(2) states in pertinent part that the presumption of pneumo-coniosis caused by coal mine work can be rebutted if “[i]n light of all relevant evidence it is established that the individual is able to do his usual coal mine work or comparable and gainful work.” In accord with the Department of Labor’s interpretation of (b)(2), the AU held that rebuttal could be had where the individual’s inability to work is unrelated to pneumoconiosis, so that absent some other disability, he would have been able to continue his coal mine work. Martin, however, seeks a literal reading of subsection (b)(2), so that even if he were unable to work for reasons unrelated to pneumoconiosis, the presumption would not be rebutted.
Other courts of appeals have followed the literal wording of subsection (b)(2), interpreting it to mean that the employer cannot rebut the presumption of total disability by showing that the claimant is totally disabled for any reason other than pneumoconiosis. These courts have reached this interpretation because under the next subsection, (b)(3), the presumption of total disability is rebutted if it is shown that the claimant’s disability did not result from coal mine employment.3 See York v. Benefits Review Bd., 819 F.2d 134, 137 (6th Cir.1987); Sykes v. Director, Office of Workers’ Compensation Programs, 812 F.2d 890, 893-94 (4th Cir.1987); Wetherill v. Director, Office of Workers’ Compensation Programs, 812 F.2d 376, 379-80 (7th Cir.1987) (dicta); Kertesz v. Crescent Hills Coal Co., 788 F.2d 158, 162 n. 5 (3d Cir.1986) (dicta).
The Department of Labor has given section 727.203(b)(2) a contrary interpretation, but this approach to subsection (b)(2) is unpersuasive because it would make subsection (b)(3) duplicative. We therefore choose to follow the lead of these circuits and refuse to read subsection (b)(2) to permit the employer to avoid liability by showing that a condition other than pneumoconiosis is a cause of the claimant’s total disability.
*1558As we have stated, to recover benefits under the Act a claimant must prove that he is “totally disabled due to pneumoconio-sis,” as opposed to some other cause. He need not demonstrate, however, that pneu-moconiosis is the sole cause of his disability; rather, it is sufficient that he prove that pneumoconiosis plays a substantial role in preventing him from working. See Alabama By-Products Corp. v. Killingsworth, 733 F.2d 1511, 1516 n. 10 (11th Cir.1984).
As noted, the AU, and the Board, held that Alabama By-Products rebutted the presumption that Martin is totally disabled due to his pneumoconiosis by showing that other factors contributed to his total disability. This holding, we have concluded, is erroneous. Since the Board affirmed the AU’s decision on the basis of this rebuttal alone, it follows that the case must be remanded for further consideration.
II.
Although the Board did not reach the question of whether the AU properly found that the employer rebutted the presumption of total disability under subsection (b)(4), we feel obliged to address the issue because it may surface on remand. Subsection (b)(4) states that the presumption is rebutted if “[t]he [employer’s] evidence establishes that the miner does not [ ] have pneumoconiosis.” The AU’s analysis of rebuttal under (b)(4) is somewhat confusing. He states in his opinion both that the “Claimant does not have pneumoconiosis,” and that “the presumption [that he has pneumoconiosis] was rebutted under § 727.203(b)(4),” and then adds that “the Claimant is not entitled to benefits.” Thus, whether the AU first found the presumption rebutted under (b)(4) and then considered all of the evidence in determining whether the claimant was totally disabled due to pneumoconiosis, or whether he believed that merely by finding that the presumption had been rebutted meant the claimant would lose, is not clear. The rebuttal of a presumption only means that the claimant no longer has automatically established his eligibility for benefits. Once rebuttal has occurred, the claimant may either rely on the AU’s independent assessment of all of the evidence presented up to that point—free of presumptions—or he may present additional evidence in a further effort to prove that his total disability is due to pneumoconiosis.
III.
For the foregoing reasons, we vacate the Board’s decision and remand the case to the Board for further consideration not inconsistent with the views expressed herein.
VACATED and REMANDED.

. 20 C.F.R. § 727.203(a) provides:
(a) Establishing interim presumption. A miner who engaged in coal mine employment for at least 10 years will be presumed to be totally disabled due to pneumoconiosis, or to have been totally disabled due to pneumoco-niosis at the time of death, or death will be presumed to be due to pneumoconiosis, arising out of that employment, if one of the following medical requirements is met:
(1) A chest roentgenogram (X-ray), biopsy, or autopsy establishes the existence of pneu-moconiosis (see § 410.428 of this title);
(2) Ventilatory studies establish the presence of a chronic respiratory or pulmonary disease (which meets the requirements for duration in § 410.412(a)(2) of this title) as demonstrated by values which are equal to or less than the values specified in the following table. ...
(3) Blood gas studies which demonstrate the presence of an impairment in the transfer of oxygen from the lung alveoli to the blood as indicated by values which are equal to or less than the values specified in the following table. ...
(4)Other medical evidence, including the documented opinion of a physician exercising reasoned medical judgment, establishes the presence of a totally disabling respiratory or pulmonary impairment.


. 20 C.F.R. § 727.203(b) provides:
(b) Rebuttal of interim presumption. In adjudicating a claim under this subpart, all relevant medical evidence shall be considered. The presumption in paragraph (a) of this section shall be rebutted if:
(1) The evidence establishes that the individual is, in fact, doing his usual coal mine work or comparable and gainful work (see § 410.412(a)(1) of this title); or
(2) In light of all relevant evidence it is established that the individual is able to do his usual coal mine work or comparable and gainful work (see § 410.412(a)(1) of this title); or
(3) The evidence establishes that the total disability or death of the miner did not arise in whole or in part out of coal mine employment; or
(4) The evidence establishes that the miner does not, or did not, have pneumoconiosis.


. Subsection (b)(3) states that the presumption is rebutted if "[t]he evidence establishes that the total disability [ ] of the miner did not arise in whole or in part out of coal mine employment.”